PD-1107&1108-15
                                   N0.__:

                                                 IN    THE

                                   COURT   OF    CRIMINAL        APPEALS

                                           AUSTIN,           TEXAS




                                       JAMES          KEELS     JR.                 RECEIVED IN
                                                                                   COURT OFCRJWIINAL APPEAlB
                                                      V.
                                                                                          AUG 24 2015
                                      THE   STATE          OF   TEXAS




               PROM APPEAL NO: 10-14-00140-CR & 10-14-00141-CR                                FILED IN
                             TENTH COURT OF APPEALS AT WACO                           COURT OF CRIMINAL APPEALS
                TRIAL COURT CASE NO: C-34828-CR & C-34855-CR                                 AUG 27 2015
                COUNTY COURT OF LAW AT NAVARRO COUNTY,                            TEXAS

                                                                                          Abel Acosta, Clerk
                 FIRST MOTION FOR EXTENSION OF TIME TO FILE
                      PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

        COMES NOW, JAMES KEELS JR., Petitioner pro se, and files this

Motion     for        an     extension          of     sixty (60) days in which to file a

Petition        for        Discretionary             Review.         In    support of this Motion,

Petitioner shows the Court the following:

                                                       I .


        Petitioner           was     convicted          of      two charges: 1) Possession of

a   controlled             substance in the amount of 4 grams or more but less

than     200     grams,        and     2) tampering with physical evidence,in the
above     numbered           cause     numbers,              styled       James   Keels Jr. vs. The

State     of     Texas.        The     Petitioner               appealed to the Tenth Court of

Appeals at Waco. The case was affirmed on July 30, 2015.
                                                     II.


      The present deadline for filing the Petition for Discretionary

Review is August.29, 2015. Petitioner has not requested extensions

prior to this request.

                                                     III.


          Petitioner's request for extension is based upon the following

facts: Petitioner was not informed of the Court of Appeals decision

affirming          his case until August 14, 2015. Petitioner is currently

unable to afford legal assistance in filing his Petition and needs

an    additional          sixty        days     to     properly      research the prison law

library in order to meet the procedural requirements.

          WHEREFORE PREMISIS CONSIDERED,                     Petitioner     prays     this        Court

Grant          this-Motion and extend the deadline "for filing the Petition

for Discretionary Review in Case No.                          10-14-00140-CR & 10-14-00141-

CR   to       October   28,    2015.




                                                               Janiep Keels Jr.,      Pro se

                                     CERTIFICATE        OF    SERVICE


          I     certify       that     a     carbon copy of this Motion was mailed to

R. Lowell Thompson Criminal District Attorney at 300 W.                                3rd Ave.,

Suite 203, Corsicana,                TX 75110 on August 19,              2015.



                                                              Jam]      Keels vJr. ,[ Pro    se

                                           INMATE   DECLARATIO


      •I, James Keels Jr.                  TDCJ#1920712,       being presently incarcerated

in the Huntsville Unit of TDCJ-CID in Walker County,                                Texas,    verify

and.declare under penalty of perjury that the.foregoing statements

are true and correct. Executed on August 19,                             2015.



                                                              J^mesl Keels Jr.V Pro se